Exhibit 10.2
Execution Version
SERVICING AGREEMENT
     THIS SERVICING AGREEMENT (“Agreement”), dated as of September 17, 2009 (the
“Effective Date”), is entered into between OLD NATIONAL BANK, a national banking
association (“Servicer”), and NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC, an
Indiana limited liability company (“Assignee”).
W I T N E S S E T H :
          WHEREAS, pursuant to a certain Purchase Agreement of even date
herewith (the “Purchase Agreement”) among Servicer, its wholly-owned subsidiary,
Indiana Old National Insurance Company (“Insurance Co.” and, collectively with
Servicer, “Assignor”) and Assignee, Assignor shall assign and transfer to
Assignee all of Assignor’s rights, titles and interests in and to the Purchased
Transactions, as defined in the Purchase Agreement; and
          WHEREAS, to provide an orderly transition of the servicing and
administration of the Purchased Transactions from Servicer to Assignee, Assignee
desires to appoint Servicer to service and administer, on an interim basis, some
or all of the Purchased Transactions and the Transaction Documents, and Servicer
is willing to do so, all as more fully set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and the
mutuality of this Agreement and to induce Assignee to enter into the Purchase
Agreement and consummate the transactions contemplated thereby, the parties
hereto agree as follows:
ARTICLE I.
CERTAIN DEFINITIONS
     Section 1.1 All capitalized terms used but not otherwise defined herein
(including, without limitation, in the recitals above) shall have the same
respective meanings ascribed to them in the Purchase Agreement.
     Section 1.2 For purposes of this Agreement, the following capitalized terms
shall have the following meanings:
     “Business Day” shall mean any day on which banks in the States of Indiana
and Ohio are required by law to be open for business.
     “Event of Bankruptcy” shall mean with respect to any Person, (a) the entry
of a decree or order for relief against the Person by a court of competent
jurisdiction in any involuntary case brought against the Person under any
bankruptcy, insolvency or other similar law generally affecting the rights of
creditors and relief of debtors now or hereafter in effect (collectively,
“Debtor Relief Laws”), (b) the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar agent under applicable Debtor
Relief Laws or other applicable laws for the Person or for any substantial part
of its assets or property, (c) the ordering of the winding

 



--------------------------------------------------------------------------------



 



up or liquidation of the Person’s affairs, (d) the filing of a petition seeking
involuntary relief under any applicable Debtor Relief Law against the Person,
which petition remains undismissed for a period of sixty (60) days, (e) the
commencement by the Person of a voluntary case under any applicable Debtor
Relief Law or (f) the making by the Person of any general assignment for the
benefit of its creditors.
     “Event of Obligor Default” shall mean, with respect to any Purchased
Transaction, a default or event of default by any Obligor under any of the
Transaction Documents to which the Obligor is party.
     “Selected Transactions” shall mean the Purchased Transactions exclusive of
the Kansas State Bank Transactions.
ARTICLE II.
APPOINTMENT OF SERVICER; SERVICER’S DUTIES TO SERVICE TRANSACTIONS
     Section 2.1 Appointment of Servicer. Subject to the terms of this
Agreement, Assignee hereby appoints Servicer to act as servicer, and Servicer
hereby agrees to accept Assignee’s appointment to act as servicer, for the
purpose of (i) servicing and administering the Selected Transactions and the
related Transaction Documents and (ii) receiving and applying Payments received
under, and responding to communications made by Kansas State Bank of Manhattan
to Assignor under, the Kansas State Bank Transaction Documents, in each instance
with such authority as is specifically granted to Servicer by the terms of this
Agreement together with such other authority as is reasonably necessary and
incidental thereto in order to allow the Servicer to carry out its duties and
responsibilities hereunder. Subject to the terms of this Agreement, Servicer
shall in good faith manage, service, administer and report upon, and make and
apply collections of Payments with respect to, the Selected Transactions using
that degree of care the Servicer uses to service commercial loan or lease
transactions, of comparable size, and associated transaction documents held for
its own account. Without limiting the generality of the foregoing, Servicer
represents and warrants to Assignee that it has or, as of the Effective Date,
will have sufficient information to provide all servicing services required by
this Agreement as to the Selected Transactions and the related Transaction
Documents and to properly service each Selected Transaction and the related
Transaction Documents and to deal in all respects with all Obligors thereunder.
On or before October 6, 2009, Assignee will have the option to assume the
servicing and administration of approximately 50% of the Selected Transactions
as specified in a notice given to Servicer (the “Assumption Notice”). Upon the
completion of the transfer from Servicer to Assignee of the servicing and
administration of such Selected Transactions specifically identified in the
Assumption Notice, such Selected Transactions will thereafter not be part of the
Selected Transactions for purposes of Servicer’s ongoing administration and
servicing services hereunder. The servicing and administration of the remaining
Selected Transactions will be transferred from Servicer to Assignee on the date
this Agreement terminates.
     Section 2.2 Segregation of Files. Files containing the Transaction
Documents for the Selected Transaction are and, subject to the terms hereof,
(a) will remain in the possession of Servicer until the servicing and
administration of the applicable Selected Transactions are transitioned to
Assignee in accordance with Section 2.1 (if Assignee exercises its rights

- 2 -



--------------------------------------------------------------------------------



 



thereunder) or, if Assignee does not exercise its rights under Section 2.1,
until this Agreement is terminated and (b) shall be legended with appropriate
legends stating that such Transaction Documents are solely the property of
Assignee and are being held by Servicer under and pursuant to this Agreement.
With respect to the files and Transaction Documents to be delivered by Servicer
to Assignee on the transition of the servicing and administration of the
Selected Transactions to Assignee in accordance with Section 2.1 or, as
applicable, on the termination of this Agreement, Servicer will deliver to
Assignee (collectively, the “Files”): (i) the originals of (A) all Kansas State
Bank Transaction Documents and (B) all applicable Transaction Documents relating
to each Purchased Transaction, including (1) an original of the master lease
contract and all Lease Schedules entered into thereunder, (2) all original
certificates of title, MSOs and all other evidence of title pertaining to each
motor vehicle, all applications for registration or transfers of registrations
with respect to such motor vehicles duly completed by Assignor, all Lien or
lease transfer applications duly completed by Assignor, and all odometer
disclosure statements (federal and state), if applicable, duly completed (or, if
the applicable certificate of title is lost, all applicable documentation, duly
completed and in recordable form, to obtain a duplicate certificate of title in
Assignee’s name), and (3) each original executed promissory note made by an
Obligor, properly indorsed to the order of “National City Commercial Capital
Company, LLC and its successors and assigns” together with all prior
indorsements or allonges showing a complete chain of indorsements from the
original payee of such note to the Person indorsing such note to National City
Commercial Capital Company, LLC; (ii) the originals and/or copies of all
Additional Documents; and (iii) an electronic copy of Servicer’s accounting and
servicing records relating to each Purchased Transaction.
     Section 2.3 Other Transactions Not Affected. The obligations of Servicer
hereunder are limited to the Selected Transactions and the related Transaction
Documents. Assignee acknowledges that Servicer may have other existing
transactions and may enter into other future transactions with Obligors without
having to request the consent of or otherwise account to Assignee in connection
therewith.
     Section 2.4 Duties and Responsibilities of Servicer.
          (a) Servicer shall service and administer the Selected Transactions
and the related Transaction Documents in accordance with the standards, policies
and practices that it applies and uses to service commercial loan and lease
transactions, of comparable size, and associated transaction documents held for
its own account and in accordance with all applicable laws. Servicer covenants
it will not deviate from such servicing standards, policies or procedures in a
manner which is materially adverse to Assignee without first having obtained
Assignee’s prior written consent.
          (b) Servicer shall, at all times, maintain adequate staff and
telecommunications, computer and other data processing equipment (i) to service
and administer the Selected Transactions and the related Transaction Documents
as contemplated by this Agreement, (ii) to handle, as applicable, billing
inquiries, complaints and requests for other information from the Obligors
and/or Kansas State Bank of Manhattan with respect to the Kansas State Bank
Transactions in a timely and businesslike manner and (iii) to record and
implement address and other changes concerning the Obligors, the Selected
Transactions and the related Transaction Documents.

- 3 -



--------------------------------------------------------------------------------



 



          (c) Servicer shall service and administer the Selected Transactions in
the name of Assignee. Exclusive of the Kansas State Bank Servicing Only
Transactions, Servicer shall not, without first having obtained Assignee’s prior
written consent, subcontract with any subservicer or other Person with respect
to all or any portion of its duties and responsibilities under this Agreement.
Notwithstanding anything to the contrary in this Section 2.4(c), Servicer will
not be required to use Assignee’s logos, commercial symbols, etc., on any
invoices or other communications with the Obligors.
          (d) Servicer shall send invoices to the Obligors not later than thirty
(30) days prior to the Payment due date (or such earlier other date as is
consistent with Servicer’s usual practices) for each of the Selected
Transactions in accordance with the related Transaction Documents for all
Payments and other amounts due and payable in respect of the Selected
Transactions. All invoices sent out after the Effective Date shall direct the
Obligors to make all Payments due on the Selected Transactions directly to
Assignee in accordance with instructions given by Assignee to Servicer. On
Tuesday of each week (the “Settlement Date”) during the term of this Agreement,
Assignee will provide Servicer a listing of all payments received by Assignee on
the Selected Transactions since the last Settlement Date (or since the Effective
Date with respect to the first Settlement Date) and before the termination of
this Agreement. All collections of Payments and other amounts relating to the
Selected Transactions, the related Transaction Documents, the Kansas State Bank
Transaction Documents (from Kansas State Bank of Manhattan) and Personal
Property that are received by Servicer shall be held by Servicer as a fiduciary
for, and for the sole and exclusive benefit of, Assignee.
          (e) Servicer shall in all events obtain the written consent of
Assignee prior to: (i) agreeing to any modification, amendment or waiver of any
provision of any Transaction Document relating to Selected Transactions;
(ii) agreeing to any sale, transfer, release, renewal, abandonment or any other
action affecting Assignee’s interests in any Personal Property that is the
subject of a Selected Transaction; (iii) postponing or rescheduling the date
fixed for any Payment or the payment of any other fees, costs or expenses due or
to become due under any Transaction Documents relating to the Selected
Transactions; or (iv) requesting any bill of sale, certificate of title or other
documentation from Assignee or any custodial agent appointed by Assignee to hold
Transaction Documents relating to Selected Transactions, whether, without
limitation, such request is in connection with an early pay-off, repossession,
suit or other collection activity undertaken by Servicer.
          (f) Servicer shall exercise efforts in a commercially reasonable
manner and with the same degree of care it exercises on behalf of itself with
respect to the administration and servicing of commercial loan and lease
transactions, of comparable size, to collect all Payments and other amounts due
and payable under the Transaction Documents relating to the Selected
Transactions, in accordance with the terms and conditions thereof and to enforce
all of Assignee’s rights and remedies thereunder, including any warranties or
guarantees made by any manufacturer, vendor, dealer or other supplier of the
Personal Property; provided, however, that Servicer shall not institute any
litigation or other formal enforcement or collection proceeding in respect of
any Selected Transaction without the prior written consent of Assignee.
          (g) On the Effective Date, Servicer will account to Assignee with
respect to all Payments received on or after September 1, 2009 and on or before
September 11, 2009 and

- 4 -



--------------------------------------------------------------------------------



 



will remit those Payments on the Effective Date to Assignee. On each Settlement
Date, beginning on September 22, 2009, Servicer shall remit to Assignee, via
wire transfer in immediately available funds to an account designated by
Assignee, the aggregate amount of all Payments received by Servicer (i) under
all the Transaction Documents relating to Selected Transactions and (ii) from
Kansas State Bank of Manhattan under the Kansas State Bank Transaction
Documents, in each case since the last such Settlement Date. In the event a
Settlement Date is not a Business Day, then such remittance shall occur on the
next Business Day. If any Payment received by Servicer and paid over to Assignee
is subsequently dishonored (e.g., NSF) or returned unpaid for any reason
(including, without limitation, any reversals or cancellations of payment orders
or other electronic funds transfers of a Payment) (each, a “Returned Payment”)
after such was paid to Assignee, then Servicer will notify Assignee of such
Returned Payment, and Assignee will promptly (and in any event the second
Business Day after notice thereof from Servicer to Assignee) repay to Servicer
the amount thereof. Servicer will, if requested by Assignee, specifically assign
to Assignee all of Servicer’s rights in, to and under such Returned Payment.
          (h) At the end of each Business Day during the term of this Agreement,
Servicer shall cause each computer system containing information relating to the
Selected Transactions and related Payments and Personal Property and Servicer’s
servicing, collection and enforcement activities hereunder (collectively, the
“Servicing Information”) to be downloaded to an appropriate back-up storage
device and shall take such other reasonable and prudent action to protect and
safeguard the Servicing Information as is customary for entities similarly
engaged in the business of servicing transactions comparable to the Selected
Transactions. Servicer shall provide Assignee with periodic downloads of the
Servicing Information in a form, with such frequency, and with system
compatibility, in each case as is mutually acceptable to Servicer and Assignee.
Servicer shall implement such procedures as may reasonably be deemed necessary
or appropriate by Assignee to protect the Servicing Information at all times.
          (i) Servicer shall timely prepare and file, and is hereby authorized
and empowered to execute, deliver and file on behalf of Assignee, (i) any and
all Tax returns with respect to sales, use, personal property and other Taxes
(other than corporate income tax returns required to be filed by Assignee in any
jurisdiction) and (ii) any and all required Uniform Commercial Code financing
statements, amendments, terminations and continuation statements as may become
necessary to continue the perfection of Assignee’s security interest in and to
the Personal Property relating to the Selected Transactions under applicable
Sections of the Purchase Agreement or in connection with the servicing of the
Selected Transactions and the related Transaction Documents; provided, however,
in the event any UCC filings are required, in addition to those necessary to
assign the same to Assignee, Assignee will pay any out-of-pocket costs
associated with such filings.
     Section 2.5 Servicer’s Costs and Expenses. Subject to Sections 2.4(i) and
3.3, Servicer shall bear all costs and expenses necessary and incidental to the
servicing and administration of the Selected Transactions, the related
Transaction Documents, and the Kansas State Bank Transaction Documents incurred
by it in connection with the performance of its duties and responsibilities as
Servicer under this Agreement, including all of its general overhead expenses,
unless Assignee provides prior written approval of the incurrence of any
out-of-pocket

- 5 -



--------------------------------------------------------------------------------



 



expenses incurred by Servicer. If Servicer requests Assignee’s approval of any
expense, outside of the normal course of business (such as the expense to engage
an attorney) and Assignee does not provide its approval of Servicer’s incurrence
of such expense, then Assignee may not claim a breach of Servicer’s duties under
this Agreement for failing to take the action which would have been accomplished
by the expenditure requested by Servicer.
     Section 2.6 Monthly Servicing Reports. Servicer shall prepare and furnish
to Assignee, on a monthly basis by the 10th day of each calendar month, monthly
servicing reports setting forth the following information: (a) the amounts paid
on account of each Selected Transaction during the immediately preceding
calendar month, (b) a reconciliation of beginning and ending balances for all
Selected Transactions for the immediately preceding calendar month, (c) which
Selected Transactions are current and which are in default and, in the case of
each Selected Transaction that is in default, a description of the default or
event of default then existing and the number of days such default or event of
default has existed, (d) any casualty to, theft of or other loss of or to any
relevant Personal Property, (e) the occurrence of any Event of Bankruptcy with
respect to any Obligor and (f) such additional information concerning the
Selected Transactions and the related Transaction Documents, Payments, Personal
Property or Obligors as Assignee may request.
     Section 2.7 Records. Servicer shall at all times keep proper books of
account and records at its principal office, reflecting all transactions in
connection with the Selected Transactions and the related Transaction Documents.
Such books and records shall be accessible for inspection and copying by
Assignee, at Assignee’s expense, during Servicer’s regular business hours upon
three Business Day’s prior written notice.
     Section 2.8 Returned Property. If any Personal Property is returned by any
of the Obligors at the expiration of the stated term or any renewal term of any
Selected Transaction and during the term of this Agreement, Servicer promptly
shall notify Assignee of such returns and shall follow Assignee’s instructions
with respect to the handling of such Personal Property.
     Section 2.9 Events of Obligor Default. Upon becoming aware of any Event of
Obligor Default (including non-payments) under any Transaction Documents
relating to Selected Transactions, Servicer shall give Assignee prompt notice of
the occurrence of each such Event of Obligor Default.
     Section 2.10 Survival. The provisions of this Section 2.10, Section 2.2,
the last sentence of Section 2.4(d), Sections 2.4(g), 2.5, 2.7, 2.11, 2.12, 2.13
and 3.2, and Article IV of this Agreement shall survive the expiration or
earlier termination of this Agreement.
     Section 2.11 Indemnification.
          (a) Servicer hereby agrees to indemnify, defend and hold harmless
Assignee and each of its Affiliates and their respective directors, members,
managers, officers, employees and agents (each, an “Indemnified Party” and,
collectively, the “Indemnified Parties”) from and against, and on demand by
Assignee, pay Assignee for, any losses, costs, damages, fines, legal fees and
related costs, judgments, orders or decrees and any and all other costs and
expenses, of any kind or nature whatsoever, incurred or accrued by any
Indemnified Party and resulting from

- 6 -



--------------------------------------------------------------------------------



 



or arising out of (i) any material breach by Servicer after the Effective Date
of any of its representations, warranties, covenants or other obligations or
liabilities contained in this Agreement, (ii) Servicer’s failure after the
Effective Date to comply with any applicable law relating directly or indirectly
to any of Servicer’s servicing, administration, collection, enforcement or other
recovery actions or activities under or pursuant to this Agreement, or (iii) any
act or omission of Servicer after the Effective Date constituting negligence or
willful misconduct relating directly or indirectly to any of Servicer’s
servicing, administration, collection, enforcement or other recovery actions or
activities under or pursuant to this Agreement. This indemnification shall
include, but not be limited to, indemnification against any lawsuit (including
class actions), actions, claims or any proceeding, including any administrative,
arbitration, regulatory or similar proceeding, instituted by, on behalf of or in
respect of any Obligor or any Selected Transaction (a “Third Party Charge”). The
indemnification provided for in this Section 2.11 is in addition to, and not in
amendment, limitation or in lieu of, any other indemnification or insurance
provided by Servicer, in its capacity as an Assignor, to Assignee, including,
without limitation, under the Purchase Agreement. For the avoidance of any
doubt, the matters against which Servicer is obligated to indemnify Assignee
under this Section 2.11 are not Liabilities assumed by Assignee under the
Purchase Agreement. Notwithstanding anything to the contrary contained herein,
Servicer shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, or other document reasonably
believed by it to be genuine and to have been signed or presented by the proper
party or parties, unless Servicer is instructed in writing by Assignee not to
rely thereon and is indemnified to Servicer’s satisfaction against any
liabilities, losses or costs incurred in following such instructions. Servicer
may consult with counsel in regard to legal questions, and the opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by it hereunder in good faith and in accordance
herewith. Further, no claim for indemnity hereunder shall include any claim for
consequential, punitive, or special damages, lost profits or other like damages
except (i) to the extent of direct damages, if any, recoverable under applicable
law for breach of contract and (ii) arising from a Third Party Charge against
Assignee as a result of any act or omission of Servicer.
     (b) Servicer shall not have any obligation to provide indemnification to an
Indemnified Party with respect to any matter under this Section 2.11 unless a
Claim Notice (as defined in Section 2.12) in respect of such matter is given by
an Indemnified Party to Servicer on or before September 18, 2010.
     Section 2.12 Indemnification Procedure. If an Indemnified Party is aware
that a claim, demand or other circumstance exists that has given or may
reasonably be expected to give rise to a right of indemnification under this
Agreement (whether or not the amount of the claim is then quantifiable), the
Indemnified Party must promptly give written notice thereof to Servicer (a
“Claim Notice”), and the Indemnified Party will thereafter keep Servicer
reasonably informed with respect thereto, provided, that the failure of the
Indemnified Party to give Servicer promptly a Claim Notice as provided will not
relieve Servicer of its obligations hereunder except to the extent, if any, that
Servicer’s rights have been prejudiced or Servicer’s liability has been
increased thereby. In case any such action, suit, or proceeding is brought
against an Indemnified Party, Servicer will be entitled to participate in (and
in its discretion, to assume) the defense thereof with counsel reasonably
satisfactory to the Indemnified Party; provided however, that the Indemnified
Party will be allowed to participate in any such actions, suit or proceeding
with

- 7 -



--------------------------------------------------------------------------------



 



counsel of its own choice at the expense of Servicer if, in the good faith
judgment of the Indemnified Party’s counsel, representation by Servicer’s
counsel may present a conflict of interest or there may be defenses available to
the Indemnified Party which are different from or in addition to those available
to Servicer. Servicer will not settle any claim, action, suit or proceeding
which would give rise to Servicer’s liability under its indemnity (i) without
the prior written consent of Assignee, which consent will not be unreasonably
withheld, and (ii) unless such settlement includes as an unconditional term
thereof the giving by the claimant or plaintiff of a release of the Indemnified
Party, in form and substance reasonably satisfactory to the Indemnified Party
and its counsel, from all liability with respect to such claim, action, suit or
proceeding. If Servicer assumes the defense of any claim, action, suit or
proceeding as provided in this Agreement, the Indemnified Party will be
permitted to join in the defense thereof with counsel of its own selection and
its own expense. If Servicer does not assume the defense of any claim, action,
suit, or proceeding, the Indemnified Party may defend against such claim,
action, suit, or proceeding in such a manner as it may deem appropriate,
provided, that the Indemnified Party will not settle any claim, action, suit or
proceeding which would give rise to Servicer’s liability under its indemnity
(i) without the prior written consent of Servicer, which consent will not be
unreasonably withheld, and (ii) unless such settlement includes as an
unconditional term thereof the giving by the claimant or plaintiff of a release
of the Servicer, in form and substance reasonably satisfactory to the Servicer
and its counsel, from all liability with respect to such claim, action, suit or
proceeding.
     Section 2.13 Power of Attorney. After (i) the occurrence of any Event of
Obligor Default, or (ii) this Agreement is terminated pursuant to the provisions
hereof, Servicer hereby constitutes and appoints Assignee as Servicer’s true and
lawful attorney-in-fact with full power of substitution for Servicer in its
name, place and stead, to ask, demand, collect, receive, receipt for, sue for,
compound and give acquittance for, any and all Payments and sums due with
respect to any of the Selected Transactions, and to endorse, in writing or by
stamp, Servicer’s name on all checks, collections, receipts or instruments given
in payment or part payment of any and all amounts due.
ARTICLE III.
TERMINATION; ASSIGNEE’S TERMINATION RIGHT/SERVICING FEE
     Section 3.1 Termination. This Agreement shall terminate at 11:59 p.m.,
Central Time, on November 1, 2009 (the “Initial Scheduled Termination Date”);
provided, however, Assignee may, subject to Section 3.3, elect, upon notice (an
“Extension Notice”) given to Servicer, to extend this Agreement after the
Initial Scheduled Termination Date (and each subsequent Extended Termination
Date, if any) on a month-to-month basis. Each such Extension Notice, if any,
shall specify the date on which this Agreement shall terminate (the “Extended
Termination Date”). In no event, however, may the Extended Termination Date be a
date later than December 31, 2009. Assignee will provide an Extension Notice to
Servicer at least 5 Business Days before the then current date on which this
Agreement is scheduled to terminate.
     Section 3.2 Assignee’s Termination Right. In addition to any other
termination rights it may possess under this Agreement, Assignee shall have the
right to terminate this Agreement at any time and for any reason on not less
than fifteen (15) days prior written notice (“Termination Notice”) to Servicer.
Any Termination Notice provided by Assignee to Servicer

- 8 -



--------------------------------------------------------------------------------



 



shall specify the date on which this Agreement shall early terminate (an “Early
Termination Date”). By no later than, as applicable, the Initial Scheduled
Termination Date, the Extended Termination Date, or the Early Termination Date,
Servicer shall: (i) deliver to Assignee or any successor servicer appointed by
Assignee, the Files (as defined in Section 2.2), including all Servicing
Information in electronic form acceptable to Assignee if so requested and if
available, with respect thereto, (ii) pay to Assignee on such date and at all
times thereafter and immediately upon Servicer’s receipt thereof all collections
of Payments and other amounts relating to the Selected Transactions (and all
amounts received from Kansas State Bank of Manhattan under the Kansas State Bank
Transaction Documents) by wire transfer in immediately available funds, or in
the case of Personal Property, deliver such Personal Property to Assignee at
Assignee’s notice address referenced in Section 4.5 unless contrary instructions
concerning such collections or Personal Property shall be received by Servicer
in writing from Assignee, in which case, Servicer shall follow such contrary
written instructions, and (iii) perform and complete such other actions, if any,
as are reasonably necessary to transfer the servicing of the Selected
Transactions to Assignee or to any successor servicer appointed by Assignee.
     Section 3.3 Servicing Fees. For the period commencing on the Effective Date
and ending on the Initial Scheduled Termination Date, Servicer shall perform its
servicing and administration duties and obligations hereunder solely in
consideration of the Purchase Price paid by Assignee for the Selected
Transactions under the Purchase Agreement, and without further servicing fees of
any kind. For periods after the Initial Scheduled Termination Date and before
the Extended Termination Date, Assignee shall pay to Servicer a monthly
servicing fee of $20,000. For the avoidance of any doubt, Servicer shall not be
entitled to a monthly servicing fee (i) in respect of the Escrow Services as
provided in Section 4.1 of the Purchase Agreement and (ii) for periods after the
Extended Termination Date. Without limiting the generality of the foregoing,
Servicer’s continuing obligations to remit any Payments or deliver any
communications received by it from the Obligors, after Assignee has assumed the
servicing and administration of such Selected Transactions in accordance with
this Agreement or the Purchase Agreement, will not give rise to any obligation
of Assignee to pay any additional fees to Servicer.
ARTICLE IV.
MISCELLANEOUS
     Section 4.1 Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, each of the parties hereto and each of their
respective successors and assigns. Assignee shall have the absolute right,
without requiring Servicer’s consent, to assign all or any of its rights or
delegate all or any of its duties to the extent Assignee may assign the Purchase
Agreement in accordance with Section 6.1 thereof. Servicer may not assign any of
its rights or delegate any of its duties hereunder and thereunder without the
prior written consent of Assignee.
     Section 4.2 Independent Contractors; No Agency, Partnership or Joint
Venture. The parties to this Agreement are independent contractors, and no
agency, partnership or joint venture is intended or created by this Agreement.
Neither party shall have the power to obligate or bind the other party for any
purpose or reason whatsoever. The employees and agents of each party shall work
exclusively for the party by whom they are employed or engaged and shall not,

- 9 -



--------------------------------------------------------------------------------



 



for any purpose or reason whatsoever, be considered employees or agents of the
other party. The parties assume full responsibility and liability for the acts
of their respective employees and agents while performing their covenants,
duties and obligations hereunder and shall be solely responsible for their
supervision, direction and control, compensation, benefits and Taxes.
     Section 4.3 Rights Cumulative. All rights, remedies and powers granted to
Assignee hereunder are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers
given hereunder and thereunder, or in or by any other instrument, or available
in law or equity.
     Section 4.4 Waivers. No failure or delay on the part of Servicer or
Assignee in exercising any, right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.
     Section 4.5 Notices. All notices, reports, requests or other communications
desired or required to be given under this Agreement shall be in writing and
shall be delivered in accordance with the “notice provisions” contained in the
Purchase Agreement.
     Section 4.6 Entire Agreement, Amendments, Severability. This Agreement, the
Purchase Agreement, and the other Purchase Documents set forth the entire
agreement of the parties relating to the subject matter hereof and all other
and/or prior agreements and understandings, written or verbal, are hereby
superseded. This Agreement may not be modified, amended, waived, terminated or
supplemented except in accordance with its express terms and in a writing
executed by Servicer and Assignee. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall be, as to such
jurisdiction, ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 4.7 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References to any section are
to such section of this Agreement and, if expressly provided for, in the
Purchase Agreement.
     Section 4.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without giving
effect to its choice of law principles.
     Section 4.9 Counterparts. This Agreement and may be signed in one or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original and all of which shall be taken together as one and the
same agreement.
     Section 4.10 Access. For a period of 90 days after termination of this
Agreement (the “Access Period”), Servicer shall allow Assignee, and its counsel,
accountants and other representatives, reasonable access, upon reasonable notice
and during normal business hours, to Servicer’s files, books and records
(including computer records) relating to the Selected

- 10 -



--------------------------------------------------------------------------------



 



Transactions and the related Transaction Documents. From time to time during the
Access Period, the Servicer shall furnish to Assignee such supplementary
information and reports concerning the Selected Transactions and the related
Transaction Documents as Assignee may reasonably request.
     Section 4.11 Conflicts with Purchase Agreement. Notwithstanding anything
contained herein appearing to the contrary, this Agreement shall not be deemed
to alter, amend or modify in any manner the terms and provisions of the Purchase
Agreement.
     Section 4.12 Jurisdiction, Forum Selection Venue; Jury Trial Waivers.
SERVICER AND ASSIGNEE (a) AGREE TO SUBMIT THEMSELVES, IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT HEREOF TO EITHER (i) THE JURISDICTION OF THE COURTS OF THE
STATE OF OHIO SITTING IN HAMILTON COUNTY, OHIO, THE COURTS OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF OHIO SITTING IN HAMILTON COUNTY, OHIO,
AND APPELLATE COURTS FROM ANY THEREOF OR (ii) THE JURISDICTION OF THE COURTS OF
THE STATE OF INDIANA SITTING IN VANDERBURGH COUNTY, INDIANA, THE COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF INDIANA SITTING IN
VANDERBURGH COUNTY, INDIANA, AND APPELLATE COURTS FROM ANY THEREOF, (b) CONSENT
THAT ANY ACTION OR PROCEEDING SHALL BE BROUGHT IN SUCH COURTS SITTING IN EITHER
HAMILTON COUNTY, OHIO OR VANDERBURGH COUNTY, INDIANA, AND WAIVE ANY OBJECTION
THAT EACH MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT, (c) AGREE THAT SERVICE OF PROCESS OF ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE APPROPRIATE PARTY AT ITS ADDRESS
AS SET FORTH HEREIN, AND SERVICE MADE SHALL BE DEEMED TO BE COMPLETED UPON
RECEIPT, AND (d) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. SERVICER AND ASSIGNEE
EACH HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, ANY DEALINGS BETWEEN THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF, AND/OR THE RELATIONSHIP
THAT IS BEING ESTABLISHED BETWEEN SERVICER AND ASSIGNEE.
[Remainder of page intentionally left blank. Signature page follows.]

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective duly authorized officers as of the day and year
first above written.

                  OLD NATIONAL BANK (Servicer)    
 
           
 
  By:   /s/ Christopher A. Wolking    
 
           
 
  Name:   Christopher A. Wolking    
 
  Its:   Sr. Executive Vice President    
 
                NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC (Assignee)    
 
           
 
  By:   /s/ Vincent Rinaldi    
 
           
 
  Name:   Vincent Rinaldi    
 
  Its:   Manager    

- 12 -